Name: Council Regulation (EC) No 1853/96 of 24 September 1996 amending Regulation (EC) No 3088/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Poland
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 27. 9 . 96 [Ã N Official Journal of the European Communities No L 246/3 COUNCIL REGULATION (EC) No 1853/96 of 24 September 1996 amending Regulation (EC) No 3088/95 laying down, for 1996, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Poland concerning the reciprocal fishing rights for 1996; whereas these consultations have resulted in the allocation of 130 tonnes of cod to Poland; Whereas the specific conditions under which such catches must be taken should be laid down , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas Regulation (EC) No 3088/95 (2) allocates, for 1996, certain catch quotas to vessels flying the flag of Poland in Community waters; Whereas, in accordance with the procedure provided for in Article III of the Agreement on Fisheries of 1 February 1978 between the Kingdom of Sweden and the Republic of Poland, the Community has held further consultations HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 3088/95, the table rela ­ ting to Polish catch quotas for 1996 in the fishing zone of Sweden is hereby replaced by the table set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1996. For the Council The President E. FITZGERALD (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 330 , 21 . 12. 1995, p . 99 . No L 246/4 EN Official Journal of the European Communities 27. 9 . 96 ANNEX Polish catch quotas for 1996 Fishing zone of Sweden 0 ) Species Area within which fishing is authorized Quantity (tonnes) Number of licences Herring ICES III d 10 000 j 50 «Sprat ICES III d 3 000 Flatfish ICES III d 50 5 Cod ICES III d 130 (') Swedish waters south of 59 30 ' N in the Baltic Sea . (2) A maximum of three non-fishing mother ships may also be used simultaneously.